Title: From James Madison to Obadiah B. Brown, 1 September 1815
From: Madison, James
To: Brown, Obadiah B.


                    
                        
                            Sir
                        
                        Montpelier Sepr. 1. 1815
                    
                    I inclose for your perusal the letter and document covered by yours of the 22 Ult: and of which the contents were unknown to you. They present a case so very extraordinary, that uninformed as I am with respect to the writer, I may err in the proper answer. This will be an apology for my requesting your perusal of the one sent, and that you will be so good as not to forward it, if you should have become acquainted with any circumstances which render such an answer inexpedient. Accept Sir my esteem & my friendly respects.
                    
                        
                            James Madison
                        
                    
                